Judge Phillips
dissenting.
In its brief the State accepted and adopted the defendant’s statement of the facts, which states that as defendant was leaving the alley, the victim’s brother threw rocks at defendant’s truck, and that defendant “next proceeded to the Robersonville Police Station approximately one block from the scene of the alley where he reported the incident to the police.” This shows, I think, the defendant’s failure to stop his vehicle was justified and ex*266cusable, since staying at the scene would have likely led to further violence. Furthermore, the statute he was prosecuted under, G.S. 20466(a), expressly permits a driver to leave an accident scene for the purpose of calling the law, and defendant’s trip to the nearby police station was within that authority, it seems to me.